Case 1:19-cv-10023-KPF Document 146-2 Filed 06/26/20 Page 1 of 10




               Exhibit 2 to the
              Clark Declaration
  Case 1:19-cv-10023-KPF Document 146-2 Filed 06/26/20 Page 2 of 10




 UNITED STATES DISTRICT COURT
 SOUTHERN DISTRICT OF NEW YORK

 PETRÓLEOS DE VENEZUELA, S.A.,
 PDVSA PETRÓLEO, S.A., and PDV
 HOLDING, INC.,
                         Plaintiffs,                 No. 19 Civ. 10023 (KPF)
                   - against -
 MUFG UNION BANK, N.A. and GLAS
 AMERICAS LLC,
                         Defendants.

                           STIPULATION AND ORDER
                         GOVERNING EXPERT DISCOVERY

       Plaintiffs Petróleos de Venezuela, S.A., PDVSA Petróleo, S.A., and PDV

Holding, Inc., and defendants MUFG Union Bank, N.A. and GLAS Americas LLC

(collectively, the “Parties”) through undersigned counsel, hereby stipulate and agree,

pursuant to Federal Rules of Civil Procedure 26 and 29, upon the following discovery

procedures in connection with expert witnesses in the above-captioned action (the

“Action”):

       1.      This Stipulation shall govern reports, disclosures and discovery with

respect to testifying expert witnesses disclosed pursuant to Rule 26(a)(2) of the Federal

Rules of Civil Procedure (each a “Testifying Expert”) in the Action, notwithstanding any

other potentially applicable law, statute, regulation, or rule.

       2.      With regard to the Testifying Expert’s written reports, the Parties agree to

disclose or produce in discovery only the final written report of each Testifying Expert

(“Report”), including any final written rebuttal reports, in accordance with Rule




                                             -1-
  Case 1:19-cv-10023-KPF Document 146-2 Filed 06/26/20 Page 3 of 10



26(a)(2)(B).    Each final written report shall state the information required by Rule

26(a)(2)(B).

       3.       The Parties shall not be required to disclose or produce in discovery, and

shall not be permitted to ask any questions concerning the content or existence of, at any

deposition, hearing, or trial in this Action the following documents or information, except

to the extent that the Expert relies on any such documents or the information therein for

any opinions stated in a Report or in testimony:

                (a)    drafts or non-final versions of written reports, affidavits,

declarations, materials, summaries, charts, illustrative documents, analyses, written

testimony, exhibits, demonstratives, disclosures, or other documents created or prepared

by, for, or at the direction of the Testifying Expert, party, counsel or other agents or

consultants of the party proffering the Testifying Expert, or others working under the

supervision of or on behalf of the Testifying Expert, in connection with the Testifying

Expert’s expert testimony, the preparation of the Testifying Expert’s report, or expert

consulting work, in connection with this Action or any other litigation, regardless of the

form in which such draft or non-final version is recorded;

                (b)    preliminary or intermediate calculations, computations, analyses,

programs, data collections, data runs, or other preliminary, intermediate, or draft

materials prepared by, for, or at the direction of the Testifying Expert, party, counsel or

other agent of the party proffering the Testifying Expert, or those working under the

supervision of or on behalf of the Testifying Expert in connection with this Action or any

other matter;




                                           -2-
  Case 1:19-cv-10023-KPF Document 146-2 Filed 06/26/20 Page 4 of 10



               (c)     notes, comments, edits, mark-ups, riders, or other writings taken,

created, or prepared by, for, or at the direction of the Testifying Expert, party, counsel or

other agents or consultants of the party proffering the Testifying Expert, or others

working under the supervision of or on behalf of the Testifying Expert, in connection

with the Testifying Expert’s expert testimony, the preparation of the Testifying Expert’s

report, or expert consulting work, in connection with this Action or any other litigation,

including, but not limited to, correspondence or memos to or from, and notes of

conversations with, the Testifying Expert’s assistants and/or clerical or support staff,

other Testifying Experts, non-testifying consulting experts, party, counsel, or other agent

of the party proffering the Testifying Expert;

               (d)     materials or information that may have been reviewed or

considered by the Testifying Expert, but not relied upon by the Testifying Expert, in

forming any opinion, provided, however, that nothing herein shall prevent a party from

inquiring, or preclude a Testifying Expert from disclosing, during the Testifying Expert’s

deposition, at a hearing, or at trial as to whether or why any material, information, fact, or

analysis was or was not considered by the Testifying Expert regardless of whether such

material, information, fact, or analysis was relied upon; and

               (e)     documents or information constituting or reflecting oral or written

communications between or among the Testifying Expert, any other Testifying Experts,

others working under the supervision of or on behalf of any Testifying Expert, party,

counsel or other agent of the party proffering the Testifying Expert, in connection with

the Testifying Expert’s work on the Action or any other matter, regardless of the form of

communications (“Internal Expert Communications”). Notwithstanding anything in Rule



                                            -3-
  Case 1:19-cv-10023-KPF Document 146-2 Filed 06/26/20 Page 5 of 10



26(b)(4)(C) of the Federal Rules of Civil Procedure to the contrary, so long as

information that: (i) discloses the terms of compensation for the Testifying Expert’s study

or testimony; (ii) identifies the facts or data that the Testifying Expert relied upon in

forming the opinions to be expressed; and (iii) identifies the assumptions that the party

proffering the Testifying Expert or that party’s attorney provided and that the Testifying

Expert relied on in forming the opinions to be expressed is disclosed in the Testifying

Expert’s report and/or in other written materials delivered in connection with the report,

no discovery shall be taken of Internal Expert Communications.

       4.      The parties agree that no party shall be obligated to produce a privilege

log or similar documentation regarding any information exempted from disclosure

pursuant to Paragraph 3(a) – (e) (the “Protected Information”), and that this shall not

waive or otherwise impair any privilege or protection from disclosure, including but not

limited to the protections against disclosure of attorney work product, that may otherwise

apply to such Protected Information under applicable law. The parties agree that to the

extent any party obtains Protected Information through means other than discovery in this

Action, the party will make no use of such Protected Information in this Action,

regardless of the source of materials.

       5.      The following documents or information shall be produced to counsel of

record via electronic transmission at the same time as a Testifying Expert’s final written

report is served on opposing counsel and identified at such time with reasonable

particularity; provided, however, that any of the following documents may be identified

by Bates number if such documents have previously been produced in this Action:




                                           -4-
  Case 1:19-cv-10023-KPF Document 146-2 Filed 06/26/20 Page 6 of 10



               (a)     the facts or data relied upon by the Testifying Expert in forming

his or her opinion(s), including the data, statistical analyses, or other information

(including any calculation or exhibit) upon which he or she relies for any of his or her

opinion(s) in this matter and the facts or data identified in the carve-outs to subparagraphs

3(a)–(d) above;

               (b)     a list identifying with particularity any academic literature,

treatises, journals, or articles relied on by the Testifying Expert, and copies of such

documents to the extent they are not readily available in the United States;

               (c)     a copy of the Testifying Expert’s retainer agreement or

engagement letter for his or her work in this Action;

               (d)     documents sufficient to show the fees and disbursements billed by

the Testifying Expert and others working under the supervision of or on behalf of the

Testifying Expert for work in this Action;

               (e)     a list of any other cases in litigation or any administrative

proceeding, in which the Testifying Expert has submitted an expert report or has testified

as an expert at trial or any hearing or by deposition, within the preceding five years,

including, to the extent not otherwise prohibited by confidentiality obligations, the names

of the parties, the court in which the action was filed (or, if transferred, the court to which

the action was transferred), the docket number, and any other information necessary to

identify the litigation, arbitration or proceeding, provided, however, that to the extent any

information otherwise required to be produced pursuant to this Paragraph 4(e) is not

produced as a result of a Testifying Expert’s confidentiality obligations, counsel for the

submitting Party shall disclose that such information has not been provided and the



                                             -5-
  Case 1:19-cv-10023-KPF Document 146-2 Filed 06/26/20 Page 7 of 10



Parties shall negotiate in good faith to determine if any additional information may be

disclosed;

               (f)    Nothing in this Paragraph 4 shall be construed to require the

disclosure or production of any documents or information excluded from the scope of

discovery by Paragraph 3.       In addition, a party may prepare and use additional

demonstratives during the course of any trial or hearing (including recesses) so long as

such demonstratives are provided to all parties no less than 72 hours before the Testifying

Expert testifies. Spreadsheets, data sets, and like supporting materials shall be produced

in native electronic and fixed formats. Native format documents may be stripped of their

metadata, provided that formulae, hidden columns, and algorithms in native format

documents that are required to derive the results displayed therein are preserved.

       6.      Subject to the limitations on the disclosure and production of documents

and information contained in Paragraph 3 above, this Stipulation shall not be construed to

prevent or limit in any way the examination of the Testifying Expert by the opposing

party at deposition, any hearing, or trial relating to his or her opinions (including

alternative theories, methods, variables, facts, data, or assumptions that the Testifying

Expert may or may not have considered in forming his or her opinions or in preparing his

or her final written report). For example, and without limiting the foregoing, a Testifying

Expert may be presented at deposition, any hearing, or trial with documents, testimony,

or other materials not contained or cited in his or her expert report and questioned about

(i) whether the Testifying Expert saw or considered such documents, testimony, or other

materials; (ii) the reasons the Testifying Expert did or did not consider or rely on such

documents, testimony, or other materials in forming his or her opinions; and (iii) whether



                                           -6-
  Case 1:19-cv-10023-KPF Document 146-2 Filed 06/26/20 Page 8 of 10



such documents, testimony, or other materials cause the Testifying Expert to alter his or

her opinion(s) in any respect; provided, however, that such examination shall not elicit

the disclosure or production of documents and information protected from disclosure or

production by Paragraph 3 above.

          7.   No subpoenas (for depositions, hearings, trial, or documents) need be

served on any Testifying Expert from whom a written report is provided. Instead, the

party proffering such Testifying Expert will be responsible for (a) disclosing and

producing all documents and information required to be disclosed and produced by this

Stipulation, (b) making such Testifying Expert available for deposition at a time and

location mutually agreed to by the parties and consistent with the Court’s scheduling

order, and (c) ensuring such Testifying Expert’s attendance at any hearing or trial in this

Action.

          8.   Each party will be responsible for compensating their own experts for all

time spent, and disbursements incurred, related to this Action, including, without

limitation, time spent, and disbursements incurred, preparing for depositions, being

deposed, and any other testimony. This paragraph solely is intended to supplement

Federal Rule of Civil Procedure 26(b)(E). For the avoidance of doubt, the parties retain

all other rights and entitlements to fees and expenses they may be entitled to under statute

or at law.

          9.   Nothing herein shall limit or waive any party’s rights to object for any

reason to the admission of any evidence, including without limitation any opposing

party’s Testifying Expert’s testimony, opinions, expert report, demonstrative, summary,




                                           -7-
Case 1:19-cv-10023-KPF Document 146-2 Filed 06/26/20 Page 9 of 10




or affidavit, or to the qualifications of any person to serve or testify as a Testifying

Expert.

          10.   Nothing herein shall be construed as authorizing discovery of any kind of,

or from, any expert or consultant who has been engaged, retained or specially employed

by any of the parties in anticipation of litigation or preparation for trial or any hearing and

whom the party retaining that expert or consultant does not expect to call as a Testifying

Expert at trial or any hearing, other than to the extent such discovery is expressly

authorized by Rule 26(b)(4)(D) of the Federal Rules of Civil Procedure.

          11.   Nothing herein shall limit or waive any party’s right to obtain fact

discovery from any person, whether or not such fact witness is or may be a Testifying

Expert.

          12.   This stipulation shall become effective as a stipulation among the parties

immediately upon its execution.

          13.   This stipulation may be amended only by a subsequent written stipulation

among the parties or upon order of the Court for good cause shown.

          STIPULATED AND AGREED.

Dated: February     4   "   , 2020




                                              -   8   -
Case 1:19-cv-10023-KPF Document 146-2 Filed 06/26/20 Page 10 of 10




    Paul, Weiss, Rifkind, Wharton                    Latham & Watkins LLP

                                                     By:
                                                           Christopher J. Cliirk
                                                           Mattew S. Sale

                                                     885 Third Avenue
         Shane Avidan                                New York, New York 10022
         Zachary Kaye                                (212) 906-1200

    1285 Avenue of the Americas
    New York, New York 10019
    (212) 373-3000

    2001 K Street NW
    Washington, D.C. 20006
    (202) 223-7300

                        Attorneys for Defendants and Counterclaim Plaintiffs



                                                     WlLLKIE


          vUrt W. HansfeOn                                 Tariq Mundiya
         James R. Bliss                                    Jeffrey B. Koi
         James B. Worthington                              Michael J. Goftlieb

    200 Park Avenue                                  787 Seventh Avenue
    New York, New York 10166                         New York, New York 10019
    (212)318-6000                                    (212) 728-8000

    Attorneys for Plaintiffs and Counterclaim        1875 K Street NW
    Defendants Petrdleos de Venezuela, S.A. and      Washington DC 20006
    PDVSA Petroleo, S.A.                             (202) 303-1442

                                                     Attorneys for Plaintiff and Counterclaim
                                                     Defendant PDVHolding, Inc.




                                           - 9   -
